Exhibit 21.1 List of Subsidiaries Eagle Domestic Drilling Operations LLC, a Texas limited liability company Blast AFJ, Inc., a Delaware corporation Pacific Energy Development Corp., a Nevada corporation Condor Energy Technology LLC, a Nevada limited liability company White Hawk Petroleum, LLC, a Nevada limited liability company Pacific Energy Technology Services, LLC, a Nevada limited liability company Pacific Energy & Rare Earth Limited, a Hong Kong company Blackhawk Energy Limited, a British Virgin Islands company
